Case 3:15-md-02670-JLS-MDD Document 2339-2 Filed 09/09/20 PageID.183763 Page 1 of
                                       7

      1 LATHAM & WATKINS LLP
            Alfred C. Pfeiffer (CA 120965)
      2     Christopher S. Yates (CA 161273)
            Belinda S Lee (CA 199635)
      3     Niall E. Lynch (CA 157959)
      4 505Ashley   M. Bauer (CA 231626)
             Montgomery Street, Suite 2000
      5 San  Francisco, California 94111-6538
        Telephone: 415-391-0600
      6 Facsimile: 415-395-8095
        al.pfeiffer@lw.com
      7 chris.yates@lw.com
        belinda.lee@lw.com
      8 niall.lynch@lw.com
        ashley.bauer@lw.com
      9
     10 Counsel for Defendants StarKist Co. and
        Dongwon Industries Co., Ltd.
     11
     12                     UNITED STATES DISTRICT COURT
     13                   SOUTHERN DISTRICT OF CALIFORNIA

     14
                                                  Case No. 3:15-md-02670-JLS-MDD
     15 IN RE PACKAGED SEAFOOD
        PRODUCTS ANTITRUST                        MDL No. 2670
     16 LITIGATION
                                                  DECLARATION OF ANDRAS
     17                                           MECS IN SUPPORT OF
          This Document Relates To:               DEFENDANTS STARKIST CO.
     18                                           AND DONGWON INDUSTRIES
                                                  CO., LTD.’S MOTION TO SEAL
     19 ALL ACTIONS
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                                    MECS DECL. IN SUPP. OF
                                                          STARKIST AND DWI’S MOT. TO SEAL
                                                                     3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2339-2 Filed 09/09/20 PageID.183764 Page 2 of
                                       7

      1         I, Andras Mecs, declare as follows:
      2         1.    I am currently employed as the Vice President for Marketing and
      3 Innovation at StarKist, Co. (“StarKist”).
      4         2.    I was employed by Del Monte Foods, Inc. (“Del Monte”) from
      5 March 1, 2004 to October 31, 2010. During my time at Del Monte, I worked on
      6 the StarKist packaged tuna business with the exception of May 2005 to February
      7 2007; however, during this time period, I worked in the same department as
      8 colleagues who worked directly on the StarKist line. I was then hired by StarKist
      9 Co. on November 1, 2010 and have worked there ever since with responsibility for
     10 StarKist packaged tuna.
     11         3.    StarKist was a business unit of Del Monte until October 2008, when
     12 StarKist was purchased by Dongwon Industries Co., Ltd. (“DWI”).
     13         4.    My roles over the last sixteen (16) years have varied, ranging from
     14 field sales to trade and consumer marketing.
     15         5.    From approximately March 2004 to April 2005, I was the Trade
     16 Marketing Manager at Del Monte responsible for StarKist products. In this role, I
     17 was on the headquarter-based Trade Marketing team that approved pricing and
     18 promotional activity for “the field,” which includes our brokers, sales managers,
     19 and customers; the field is also known “the trade.”
     20         6.    From approximately May 2005 to February 2007, I was a Field
     21 Customer Marketing Manager for East Area Grocery at Del Monte. In this role,
     22 my focus was on managing effective promotional pricing activity for Del Monte
     23 Fruits and Vegetables and Del Monte Pet Products for Eastern Zone Sales. My
     24 counterparts in the same department were responsible for StarKist products, and I
     25 was exposed to many of their discussions with the field.
     26         7.    From approximately March 2007 to May 2008, I was a Customer
     27 Development Manager for the SuperValu Central Region at Del Monte. In this
     28 role, I was a Regional Sales Manager responsible for the full Del Monte
                                                                         MECS DECL. IN SUPP. OF
                                                               STARKIST AND DWI’S MOT. TO SEAL
                                                      1                   3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2339-2 Filed 09/09/20 PageID.183765 Page 3 of
                                       7

      1 portfolio—Del Monte Fruits and Vegetables, Del Monte Pet Products, and StarKist
      2 products. In this role, I directly managed sales of all Del Monte products,
      3 including StarKist, to SuperValu’s Central Region customers. I authorized pricing
      4 to our customers with the approval of Trade Marketing.
      5         8.     From approximately June 2008 to October 2010, I was the Business
      6 Development Manager at Del Monte responsible for the SuperValu Eastern
      7 Region, Shaw’s, and Acme Markets. I was responsible for the full Del Monte
      8 portfolio—including Del Monte Fruits and Vegetables and Del Monte Pet
      9 Products—and also for StarKist products. In this role, I directly managed sales of
     10 all Del Monte and StarKist products to SuperValu’s Eastern Region customers and
     11 the Shaw’s and Acme banners. I communicated pricing to our customers with the
     12 approval of Trade Marketing.
     13         9.     I was hired by StarKist Co. on November 1, 2010. From
     14 approximately November 2010 to October 2011, I was the Regional Sales Manager
     15 at StarKist responsible for the Minneapolis region. In this role, I directly managed
     16 sales for StarKist to Minneapolis regional customers including Target Corp.,
     17 SuperValu, Inc., and the Nash Finch Company.
     18         10.    From approximately November 2011 to February 2016, I was the
     19 Director of Trade Marketing at StarKist. In this role, I led a team whose primary
     20 function was to manage efficient and effective promotional spending for StarKist
     21 branded tuna, which meant working with field sales representatives to most
     22 effectively utilize their trade dollars to deliver the optimal return on investment for
     23 the company. I also was involved in setting StarKist’s Promotional Guidance and
     24 National Price Lists, and I acted as a liaison amongst the Finance, Marketing, and
     25 Supply Chain Departments with respect to pricing issues. And from approximately
     26 February 2014 to January 2016, I was also StarKist’s Director of Military Sales.
     27         11.    From approximately November 2015 to December 2017, in addition
     28 to the responsibilities described above, I also served as StarKist’s Director of
                                                                           MECS DECL. IN SUPP. OF
                                                                 STARKIST AND DWI’S MOT. TO SEAL
                                                     2                      3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2339-2 Filed 09/09/20 PageID.183766 Page 4 of
                                       7

      1 Marketing and Innovation. In this role, I led a team that was responsible for
      2 marketing, innovation, research and development, packaging, and corporate affairs.
      3         12.    I have been employed in my current role as Vice President of
      4 Marketing and Innovation at StarKist since January 2018. In this role, I serve as
      5 StarKist’s Chief Marketing and Innovation Officer, and am responsible for
      6 marketing, innovation, research and development, and e-commerce sales
      7         13.    In my current role, I am also a member of StarKist’s Executive Team,
      8 comprising the department heads who report directly to the CEO. I attend weekly
      9 Executive Team meetings and am generally familiar with how the company runs.
     10 As a member of the Executive Team, I also have knowledge about how StarKist
     11 prices its products.
     12         14.    My employment experience provides me with knowledge of, among
     13 other things, (1) how StarKist prices different categories of packaged tuna for sale,
     14 including both branded tuna and private label, (2) how StarKist disseminates
     15 pricing information to customers, (3) how StarKist markets its products to
     16 customers; and (4) how StarKist researches and develops new products and
     17 product lines. In addition, because I have worked in the StarKist business for over
     18 a decade, I also have knowledge of how StarKist’s pricing, marketing, sales, and
     19 other strategic business practices have changed over time. The information
     20 provided below is based on my personal knowledge of StarKist’s business and
     21 StarKist’s pricing practices and policies, including during the time periods set forth
     22 in Plaintiffs’ allegations.
     23         15.    It is my understanding that StarKist and its parent company, DWI,
     24 seek to seal a number of commercially sensitive documents that have been filed in
     25 this litigation.
     26         16.    It is also my understanding that many of those documents include
     27 information that originated or was communicated over ten years ago.
     28
                                                                          MECS DECL. IN SUPP. OF
                                                                STARKIST AND DWI’S MOT. TO SEAL
                                                    3                      3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2339-2 Filed 09/09/20 PageID.183767 Page 5 of
                                       7

      1         17.    As a general matter, it is true that the raw and canned tuna markets
      2 have evolved since I first started working for StarKist. For instance, StarKist has
      3 developed a number of innovations (such as microwavable pouch tuna) over that
      4 time period. However, StarKist’s sales, marketing, pricing, and other business
      5 development strategies have remained largely consistent during my time working
      6 on the StarKist business.
      7         18.    As one example, it is my understanding that StarKist seeks to seal
      8 Exhibit 12 to StarKist, Del Monte, and DWI’s Motion for Partial Summary
      9 Judgment Dismissing All Claim for Purchases Made Prior to May 30, 2011 (ECF
     10 No. 2023). That document, which is dated January 22, 2008, includes information
     11 related to Del Monte’s decision to downsize StarKist’s cans from six ounces to five
     12 ounces. Included in that document are, among other things, notes regarding
     13 customer communications and sales plans. The customers listed in Exhibit 12 are
     14 customers StarKist has today. And, the sales plans discussed are consistent with
     15 strategies that StarKist continues to implement in 2020—in particular, when
     16 StarKist develops a new product or product line.
     17         19.    As another example, it is my understanding that StarKist seeks to seal
     18 Exhibit 68 to StarKist, Del Monte, and DWI’s Motion for Partial Summary
     19 Judgment Dismissing All Claim for Purchases Made Prior to May 30, 2011 (ECF
     20 No. 2023). That document, which is dated April 2, 2008, includes details
     21 regarding a sales presentation to one of StarKist’s largest customers, Wal-Mart.
     22 The strategies discussed, the concerns raised, and the solutions posited are
     23 reflective of StarKist’s current relationship with Wal-Mart.
     24         20.    As another example, it is my understanding that StarKist and DWI
     25 seek to seal Exhibit 100 to Plaintiffs’ Joint Opposition to the Parent Entities’
     26 Summary Judgment Motions (ECF No. 2139). That document, which is dated
     27 April 9, 2011, contains detailed pricing and cost information related to discounted
     28 and non-discounted StarKist products. It even contains an in-depth breakdown of
                                                                           MECS DECL. IN SUPP. OF
                                                                 STARKIST AND DWI’S MOT. TO SEAL
                                                    4                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2339-2 Filed 09/09/20 PageID.183768 Page 6 of
                                       7

      1 that information with respect to certain customers. Although the prices, costs, and
      2 margins detailed in this exhibit may have themselves changed since the document
      3 was created, StarKist’s cost and price structures have remained the largely the
      4 same. Thus, this information is still relevant and strategically valuable to this day.
      5         21.    As another example, it is my understanding that StarKist seeks to seal
      6 Exhibit 126 to Plaintiffs’ Joint Opposition to the Parent Entities’ Summary
      7 Judgment Motions (ECF No. 2139). That document, which is dated February 16,
      8 2012, includes an email from me with certain attachments. The document contains
      9 strategic pricing details—as well as customer-specific pricing information—that is
     10 still relevant today.
     11         22.    As a final example, it is my understanding that StarKist seeks to seal
     12 Exhibit 13 to Defendants’ Motion for Partial Summary Judgment on Plaintiffs’
     13 Private Label Claims (ECF No. 2015). That document, which is dated November
     14 3, 2008, also contains detailed strategic choices related to StarKist’s pricing, sales,
     15 and marketing. The methods, goals, and action items discussed in Exhibit 13 are
     16 consistent with the same strategic decision-making that my department (and others
     17 at StarKist) currently utilize.
     18         23.    While I have not personally reviewed all of the documents StarKist
     19 and DWI seek to seal, based on my experience at StarKist and my review of many
     20 documents produced in this case, I can confirm that the information reflected in
     21 internal StarKist communications from 2008-2015 is still relevant to StarKist’s
     22 business today, and the public revelation of that information would be detrimental
     23 to StarKist’s business.
     24
     25
     26
     27
     28
                                                                           MECS DECL. IN SUPP. OF
                                                                 STARKIST AND DWI’S MOT. TO SEAL
                                                     5                      3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2339-2 Filed 09/09/20 PageID.183769 Page 7 of
                                       7


     1        I declare under penalty of perjury under the laws of the United States of
     2   America that the foregoing is true and correct, and that this Declaration was
     :   executed on September _L, 2020 in Pittsburgh, 7 nnsylv~ /

     5                                         By:1------l~=----·1_   f/hA---
                                                                        _____
     6
     7

     8
     9
    10
    11

    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                                      MECS DECL. IN SUPP. OF
                                                           STAR.KIST AND DWl 'S MOT. TO SEAL
                                               6                       3: l 5-md-02670-JLS-MDD
